United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 30, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-60333
                           Summary Calendar



IBAN PARAMERO-TORRES

                       Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                       Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A79 711 139
                        --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Iban Paramero-Torres has filed a petition for review of the

Board of Immigration Appeals’ (“BIA”) order, denying him

withholding of removal and relief under the Convention Against

Torture (“CAT”).   Because the BIA did not adopt the immigration

judge’s decision, but issued its own decision, this court reviews

the decision of the BIA.     See Girma v. INS, 283 F.3d 664, 666

(5th Cir. 2002).   Accordingly, Paramero’s arguments that the

immigration judge erred in its adverse credibility determination


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60333
                                -2-

and erred in failing to address his entitlement to relief under

the CAT are not subject to review by this court.    Id.

     Paramero argues that he was eligible for withholding of

removal because he demonstrated that he was persecuted and fears

persecution by guerillas in Columbia on account of his religious

beliefs and practices.   To be eligible for withholding of removal

under the Immigration and Nationality Act, an alien must

demonstrate a clear probability of persecution upon return.      Roy

v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004).    The BIA’s

decision that Paramero had failed to demonstrate clear

probability of persecution is supported by substantial evidence.

Zamora-Morel v. INS, 905 F.2d 833, 838 (5th Cir. 1990).    The

petition for review is DENIED.